DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because “The present invention relates to” is an implied phrase.  Correction is required.  See MPEP § 608.01(b).
The abstract of the disclosure is objected to because the legal phraseology “means” is included.  Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

	PLEASE NOTE: The claims are replete with errors too numerous to list. While the objections and rejections below are some examples of these errors, the list is not exhaustive. For example, the improper and copious use of commas has not been addressed but makes the claims difficult to read. Amendments correcting these errors should be submitted without adding new subject matter. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 2, “disc-shaping fertiliser coulter” is awkward. It appears the phrase should be changed to --disc-shaped fertiliser coulter--;
line 7, “teh” should be changed to –the—;
line 7, “fertiliser coulter are” should be changed to –fertiliser coulter is—.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
For purposes of clarity, all instances of “the same” should be replaced with the actual structure the phrase is meant to represent.

Regarding claim 1, the term "preferably" (line 2) renders the claim indefinite because it is unclear whether the limitation(s) following the term are or are not part of the claimed invention.

Claim 1 recites the limitation "a depth control means" in line 8. However, it is unclear how this depth control means is related to the depth control means already set forth in lines 4-5. Specifically, it is unclear if these depth control means are one and the same or two different means altogether. 

Claim 1 recites the limitation "the enveloping surface (10)" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1, line 11, recites “the depth control means”. However, it is unclear which depth control means the applicant is referring to: the depth control means of the seeding coulter or the depth control means of the fertiliser coulter.

Claim 1, in the penultimate line, the following phrase is unclear: “that the track of the same the following seed coulter….”.

Claim 2, line 3, sets forth “a depth control means”. However, it is unclear how this depth control means relates to the depth control means already set forth in independent claim 1, lines 4-5, from which claim 2 depends. In other words, it is unclear if these depth control means are one and the same or different depth control means altogether.  

Claim 5, lines 3-4, sets forth “a circumferential ring each as row pre-forming and re-compaction means” is related to the row pre-forming and re-compacting means already set forth in independent claim 1, line 12. Specifically, it is unclear if this ring is the same structure comprising the originally set forth pre-forming and re-compacting means of claim 1 or a different pre-forming and re-compaction means altogether. 

Claim 7 recites the limitation "the setting angle of the wheels" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the setting angle at which the double discs of the seeding coulter are set" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the setting angle of the wheels" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the good means" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the ground contact region" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the surrounding surfaces" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11, lines 4-5, “in that the depth control means have an asymmetrical, the furrow of the seed bed forming cross-section shape” is generally indefinite. 

Claim 12, lines 4-7, “in that the depth control means have an asymmetrical, the furrow of the seed bed forming cross-section shape” is generally indefinite. 

Claim 17 recites the limitation "the working position" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19, line 5, sets forth “means of a suitable software”. The term “suitable” renders the claim indefinite as it is unclear what the metes and bounds of the term are. In other words, it is unclear what would deem a software “suitable” for the purposes of the claim. 

Claim 20, line 4, sets forth “a depth control means”. However, it is unclear which depth control means the applicant is referring to: the depth control means of the seeding coulter or the depth control means of the fertiliser coulter.

Claim 22, line 4, sets forth “one or more fertiliser coulters and/or seeding coulters”. However, it is unclear how these coulters are related to the fertiliser and seeding coulters already set forth in claim 1. Specifically it is unclear if these are the same coulters or different coulters altogether.

Claim 23 recites the limitation "the transport position" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 23, lines 4-5, sets forth “one or more fertiliser coulters and/or seeding coulters”. However, it is unclear how these coulters are related to the fertiliser and seeding coulters already set forth in claim 1. Specifically it is unclear if these are the same coulters or different coulters altogether.

Allowable Subject Matter
Claims 1-2, 4-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y. Coupe, can be reached at (571) 270-3614.




/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        April 10, 2021